DETAILED ACTION

NOTICE OF PRE-AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 

ELECTION/RESTRICTIONS
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-30 and 33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5 June 2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Brandon J. Drennen, on 27 January 2022.
This application has been amended as follows:

	Please amend the claims as follows:

Amend claim 1 by replacing the phrase “a mixture of polyethylene and polypropylene glycol” in line 4 with the phrase “a mixture of polyethylene glycol and polypropylene glycol”.

		Cancel claim 35.

Amend claim 47 by replacing the phrase “polyether flexible block derived at least partially propylene” with the phrase “polyether flexible block is partially derived from propylene”.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 7, 11, 23, 25-30, 32-34, 36-40, and 42-53 are allowed over the prior art.
The closest cited prior art of record is US 2007/0066725 to Malet in view of Bruscino, Biorefineries: Fact or Fiction?, Hydrocarbon Processsing, August 2009, Vol. 88, Issue 8 or Hoffmann, WO 2009/112369 in view of Bruscino which teach what is described in paragraphs 4 through 26 of the final Office action filed 4 August 2021.  The closest cited prior art of record does not reasonably teach or suggest a block copolymer comprising a polyether soft block and a rigid block comprising both polyamide blocks and a polyurethane block wherein both the soft block and rigid block of the copolymer are at least partially derived from a renewable raw material and wherein the copolymer comprises a biocarbon content of above 5%.  As such, the invention as instantly claimed is found to be both novel and nonobvious over the closest cited prior art of record.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782